Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, claim recites “calculate for each pixel, based on a first luminance value at the pixel in the first imagea relative phase value on the part of the measured object to which the pixel corresponds, and parameters of an expression representing a relationship between the first luminance value and the relative phase value, wherein the parameters are according to physical characteristics of the single projector device, 
calculate for each pixel, based on a second luminance value at the pixel in the second image, the relative phase value for the pixel, and the parameters for the pixel an absolute phase value on the part of the measured object to which the pixel corresponds,” 
However, it is not clear with following reasons. 
First, “a relative phase value” and “parameter” were calculated for each pixel based on “a first luminance value” and then the same “the relative phase value” and “the parameter” being calculated again based on “a second luminance value”. How can the same values be calculated twice based on different images? Even if we try to understand that the applicant tried to mean, a first relative phase value/first parameter and second relative phase value/second parameter, still the claim is left out silence for a use of first calculated phase value and parameter. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as in Inukai et al. (US 20170176178) as below shown in the prior art rejection. 
	Claims 11 and 23 have the same limitations and rejected with the same reason provided.
Dependent claims 2-10 and 12-20 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, 16-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inukai et al. (US 20170176178 hereinafter Inukai)
As to claim 1, Inukai teaches a three-dimensional shape measuring apparatus ([0047]) comprising: 
a single projector device (25 FIG. 1) that projects a first light pattern whose luminance changes at a first cycle (FIG. 3) and a second light pattern whose luminance changes at a second cycle (FIG. 2) that is longer than the first cycle on a measured object (FIG. 2 and 3, [0054 and 0055]); 
an image capture device that acquires an image of the measured object on which the first light pattern or the second light pattern is projected (26 in FIG. 1); and
an image processing device (3 in FIG. 1) that processes the image acquired by the image capture device ([0069]), 
wherein the image processing device includes a processor and a memory storing instructions executable by the processors to: 
calculate for each pixel ([0080]), based on a first luminance value at the pixel in the first imagethe part of the measured object to which the pixel corresponds ([0079]), and parameters of an expression representing a relationship between the first luminance value and the relative phase value, wherein the parameters are according to physical characteristics of the single projector device ([0078-0080]), 
calculate for each pixel ([0080]), based on a second luminance value at the pixel in the second image ([0079], four captured images are used), the relative phase value for the pixel ([0080]), and the parameters for the pixel  to which the pixel corresponds ([0078-0080]), and 
calculate for each pixel, based on the absolute phase value for the pixel, three-dimensional coordinates at the part of the measured object to which the pixel corresponds ([0088])
As to claim 11, the claim calls for the method that corresponds to the system of claim 1. Since the Inukai as discussed above meets the system of claim 1, the method practiced as recited for claim 11 is also met. 
As to claim 23, the claim calls for a non-transitory computer readable storage medium storing the program that causes a computer to perform a method corresponds to the claim 11. Since the Inukai as discussed above meets the function of claim 11, and Inukai further teaches a non-transitory computer readable storage medium storing the program that is executable by a computer to function ([0024]) the non-transitory computer readable storage medium as recited for claim 23 is also met. 
As to claim 2, Inukai teaches the three-dimensional shape measuring apparatus according to claim 1.
Inukai further teaches the image capture device acquires at least three of the first image captured with different phases of the first light pattern projected on the measured object and wherein the image capturing device acquires one of the second  image in which the measured object on which the second light pattern is projected is captured or two of the second image captured with different phases of the second light pattern projected on the measured object ([0083] phase values theta 1 and theta 2 controlled by phase shift section 312 in FIG. 1). 
As to claim 12, the claim calls for the method that corresponds to the system of claim 2. Since the Inukai as discussed above meets the system of claim 2, the method practiced as recited for claim 12 is also met. 
As to claim 3, Inukai teaches the three-dimensional shape measuring apparatus according to claim 1. 
Inukai further teaches the first light pattern is a sinusoidal pattern (FIG. 3).
As to claim 13, the claim calls for the method that corresponds to the system of claim 3. Since the Inukai as discussed above meets the system of claim 1, the method practiced as recited for claim 13 is also met. 
As to claim 4, Inukai teaches the three-dimensional shape measuring apparatus according to claim 1. 
Inukai further teaches the second light pattern is a sinusoidal pattern (FIG. 2).
As to claim 14, the claim calls for the method that corresponds to the system of claim 4. Since the Inukai as discussed above meets the system of claim 1, the method practiced as recited for claim 14 is also met. 
As to claim 6, Inukai teaches the three-dimensional shape measuring apparatus according to claim 4.
Inukai further teaches the second light pattern is a pattern by which a whole screen of the second image corresponds to one cycle (FIG. 4).
As to claim 16, the claim calls for the method that corresponds to the system of claim 6. Since the Inukai as discussed above meets the system of claim 6, the method practiced as recited for claim 16 is also met. 
As to claim 7, Inukai teaches the three-dimensional shape measuring apparatus according to claim 1. 
Inukai further teaches the single projector device generates the first light pattern and the second light pattern from a light emitted from a single light source (25 and [0058]).
As to claim 17, the claim calls for the method that corresponds to the system of claim 7. Since the Inukai as discussed above meets the system of claim 7, the method practiced as recited for claim 17 is also met. 
As to claim 8, Inukai teaches the three-dimensional shape measuring apparatus according to claim 1. 
Inukai further teaches the single projector device is a DLP projector or a liquid crystal projector ([0057]). 
As to claim 18, the claim calls for the method that corresponds to the system of claim 8. Since the Inukai as discussed above meets the system of claim 8, the method practiced as recited for claim 18 is also met. 
As to claim 9, Inukai teaches the three-dimensional shape measuring apparatus according to claim 1. 
 Inukai further teaches the measured object is a moving object (object moved by stage 22 in FIG. 1).
As to claim 19, the claim calls for the method that corresponds to the system of claim 9. Since the Inukai as discussed above meets the system of claim 9, the method practiced as recited for claim 19 is also met. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 20 are rejected under 35 U.S.C. 102/103 as being anticipated/unpatentable over Inukai / in further view of Feldkhun et al. (US 20100008588 hereinafter Feldkhun). 
As to claim 10, Inukai teaches the three-dimensional shape measuring apparatus according to claim 9.
However, Inukai does not explicitly disclose the moving object is a face of a person.
Feldkhun teaches the moving object is a face of a person ([0066] and FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the apparatus of Inukai to observe face for the benefit including using the technology for a widely demanding technologies for facial recognition. 
Examiner’s further comment on claims 9 and 10 (the reason for the claim 10 being rejected under 35 U.S.C. 102). 
The limitations on the claim 9 and 10 are limitations only about the material worked upon of the apparatus. 
Examiner’s notes for the limitations regarding material worked upon
(Below is the capture of related MPEP)
2115    Material or Article Worked Upon by Apparatus [R-07.2015]
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS  
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
As to claim 20, the claim calls for the method that corresponds to the system of claim 10. Since the Inukai as discussed above meets the system of claim 10, the method practiced as recited for claim 20 is also met. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inukai in further view of Imade (WO 2016174701 hereinafter Imade). 
As to claim 5, Inukai teaches the three-dimensional shape measuring apparatus according to claim 1. 
However, Inukai does not explicitly disclose the second light pattern is a luminance slope pattern that the luminance of which changes linearly.
Imade teaches the second light pattern is a luminance slope pattern that the  luminance of which changes linearly ([0073-0074]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Inukai to have the second light pattern being a luminance slope pattern that the  luminance of which changes linearly for the benefit including finding an optimal slope pattern for the 3D measurement. 
As to claim 15, the claim calls for the method that corresponds to the system of claim 5. Since the Inukai as discussed above meets the system of claim 5, the method practiced as recited for claim 15 is also met. 
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
As to claim 1, applicant argues as below. 
    PNG
    media_image1.png
    799
    657
    media_image1.png
    Greyscale


However, as shown in the above rejection, Inukai discloses “luminance values I.sub.1, I.sub.2, I.sub.3, and I.sub.4 at the same pixel in the four captured images obtained by the four imaging actions are characterized in that the absolute value of each of the luminance values” ([0079]) and “The phase value θ at each pixel of each of the captured images can therefore be determined by Expression (1)” [0080]). 
Inukai further discloses “the absolute value of each of the luminance values may change due, for example, to the surface state and the color of the object to be measured at the pixel but the relative value of each of the luminance values changes exactly by the amount corresponding to the difference in the phase of the fringe pattern” ([0079]). 
Therefore, Inukai teaches to calculate for each pixel, parameters (I1 -I3 or I4-I2 in  expression (1)) of an expression representing a relationship between the first luminance value and the relative phase value based on a first luminance value (I1 to I4) and relative phase value (theta), since the claim is not explicitly claiming what being the parameter or how to calculate parameter exactly, other than that the parameters are according to the physical characteristics of the single projector device which stated by Inukai in above recitation ([0079]). 
Therefore, the rejection based on Inukai is proper. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886